Name: Commission Regulation (EEC) No 3217/90 of 7 November 1990 fixing the estimated soya bean production for the 1990/91 marketing year, the actual soya bean production for the 1989/90 marketing year and the adjustement to be made in the aid for soya beans for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 8 . 11 . 90 Official Journal of the European Communities No L 308/19 COMMISSION REGULATION (EEC) No 3217/90 of 7 November 1990 fixing the estimated soya bean production for the 1990/91 marketing year, the actual soya bean production for the 1989/90 marketing year and the adjustment to be made in the aid for soya beans for the 1990/91 marketing year HAS ADOPTED THIS REGULATION : Article 1 The estimated production of soya beans for the 1990/91 marketing year is hereby fixed at 1 863 000 tonnes. Article 2 The actual production of soya beans for the 1989/90 marketing year is hereby fixed at 1 979 000 tonnes. Article 3 The adjustment to be made to the aid for soya beans for the 1990/91 marketing year is hereby fixed at : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 3a (6) thereof, Whereas Article 41 of Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the application of the special measures for soya beans (3), as last amended by Regulation (EEC) No 2427/90 (4), specifies the items to be fixed pursuant to the maximum guaranteed quantities system ; whereas the estimated production of soya beans for the 1990/91 marketing year, the actual production of such beans for the 1989/90 marketing year and the adjustment to be made to the aid for soya beans for the 1990/91 marketing year as given by the figures available should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, ECU 14,147 per 100 kilograms for Spain, ECU 16,733 per 100 kilograms for th : other Member States ; Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 151 , 10. 6. 1985, p. 15. (2) OJ No L 197, 26. 7. 1988, p. 11 . (3) OJ No L 245, 22. 8 . 1989, p. 8 . (4) OJ No L 228, 22. 8 . 1990, p. 15.